EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Thomas Cleary on 3/2/2022.

(Examiner Amended) A method comprising:
receiving, by a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS;
sending, by the S-CSCF, a user profile request associated with the UE to a Home Subscriber Server (HSS);
receiving, by the S-CSCF, a user profile answer associated with the UE from the HSS; and
in response to the register message, 
sending, by the S-CSCF, a registration confirmation message associated with the UE to the P-CSCF,
determining, by the S-CSCF, that the user profile answer includes a priority indicator that indicates that a user associated with the UE is a Wireless Priority Service (WPS) user, wherein the determining includes finding, by the S-CSCF, a service priority level value in the user profile answer and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type, and
sending, by the S-CSCF in response to the determining, a priority message associated with the UE to the P-CSCF. 

(Canceled) 

( Canceled) 



(Original) The method of claim 1, wherein the priority indicator identifies at least one of a service priority level value or a namespace associated with a user associated with the UE. 

(Original) The method of claim 4, further comprising inserting, by the S-CSCF, the at least one of the service priority level value or the namespace in the priority message.

(Original) The method of claim 1, wherein the S-CSCF includes at least a portion of the priority indicator in the priority message.

(Original) The method of claim 1, wherein the registration confirmation message is a Session Initiation Protocol (SIP) response message including a “200 OK” response code, and the priority message is a request sent by the S-CSCF using a SIP MESSAGE method.

(Original) The method of claim 1, wherein the user profile request is sent by the S-CSCF to the HSS after the HSS sends the registration confirmation message to the P-CSCF, and the priority indicator in the user profile answer reflects changes to a user profile associated with the UE at the HSS that occurred after the UE registered with the IMS. 

(Examiner Amended) A serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), comprising:
one or more processors;
memory storing computer-executable instructions that, when executed by the one or more processors, cause the S-CSCF to perform operations comprising:
receiving a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS;
sending a user profile request associated with the UE to a Home Subscriber Server (HSS);
receiving a user profile answer associated with the UE from the HSS;
sending a registration confirmation message associated with the UE to the P-CSCF;
determining that the user profile answer includes a priority indicator that indicates that a user associated with the UE is a Wireless Priority Service (WPS) user, wherein the determining includes finding, by the S-CSCF, a service priority level value in the user profile answer and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type; and
sending, in response to the determining, a priority message associated with the UE to the P-CSCF. 

(Canceled) 

( Canceled) 



(Original) The S-CSCF of claim 9, wherein the priority indicator identifies at least one of a service priority level value or a namespace associated with a user associated with the UE. 

(Original) The S-CSCF of claim 12, further comprising inserting the at least one of the service priority level value or the namespace in the priority message.

(Original) The S-CSCF of claim 9, wherein at least a portion of the priority indicator is included in the priority message.

(Original) The S-CSCF of claim 9, wherein the registration confirmation message is a Session Initiation Protocol (SIP) response message including a “200 OK” response code, and the priority message is a request sent using a SIP MESSAGE method.

(Examiner Amended) One or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a serving call session control function (S-CSCF) of an Internet Protocol Multimedia Subsystem (IMS), cause the S-CSCF to perform operations comprising:
receiving a register message for a user equipment (UE) from a proxy call session control function (P-CSCF) of the IMS;
sending a user profile request associated with the UE to a Home Subscriber Server (HSS);
receiving a user profile answer associated with the UE from the HSS;
sending a registration confirmation message associated with the UE to the P-CSCF;
determining that the user profile answer includes a priority indicator that indicates that a user associated with the UE is a Wireless Priority Service (WPS) user, wherein the determining includes finding, by the S-CSCF, a service priority level value in the user profile answer and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type; and
sending, in response to the determining, a priority message associated with the UE to the P-CSCF. 

(Canceled) 

(Canceled) 



(Original) The one or more non-transitory computer-readable media of claim 16, wherein the priority indicator identifies at least one of a service priority level value or a namespace associated with a user associated with the UE.

 (Original) The one or more non-transitory computer-readable media of claim 16, wherein at least a portion of the priority indicator is included in the priority message.








REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1, 4-9 ,12-16 and 19-20 are allowed over the prior art of record, Bollapalli et al. (Pub No: US 2012/ 0307844 A1)  and Purnadi et al. (Pub No: US 2008/0310599 A1).
.
The prior art of record does not disclose limitations of  “determining that the user profile answer includes a priority indicator that indicates that a user associated with the UE is a Wireless Priority Service (WPS) user, wherein the determining includes finding, by the S-CSCF, a service priority level value in the user profile answer and determining, by the S-CSCF, that the service priority level value matches a predetermined priority trigger value associated with a priority user type. ” as recited in Applicant's claims 1, 4-9 ,12- 16 and 19-20. 
Claims 1, 4-9 ,12- 16 and 19-20 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z. K./
Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455